PER CURIAM.
Terry L. Harris (hereinafter, “Movant”) appeals from the trial court’s judgment denying his Rule 29.15 motion for post-conviction relief for ineffective assistance of counsel. Movant claims counsel was ineffective for failure to: (1) obtain and *672introduce into evidence National Highway and Transportation Safety Association training manuals for driving while intoxicated detection and field sobriety testing; (2) cross examine the arresting officer concerning his knowledge of, and deviations from, the field sobriety tests performed; and (3) investigate or present evidence of the uneven nature of the lot where the field sobriety tests were conducted.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value therefore, the judgment of the motion court is affirmed pursuant to Rule 84.16(b).